Alvey, C. J.,
delivered the following opinion which was concurred in by Judges Robinson and Ritchie :
I agree in the conclusion reached by the opinions of my Brothers Bryan and Stone, that the injunction should be dissolved, and the bill be dismissed, but I do not think it proper to discuss and determine questions. not necessarily involved, and which may be raised in the distribution of the proceeds of sale, if raised at all. Whatever questions may arise as to the validity of the bonds, or any part of them, will or may be properly disposed of in the distribution of the fund; and in this view of the case Judges Robinson and Ritchie concur with me.